Name: Commission Regulation (EEC) No 88/88 of 14 January 1988 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 1 . 88 Official Journal of the European Communities No L 11 /5 COMMISSION REGULATION (EEC) No 88/88 of 14 January 1988 fixing the export refunds on milk and milk products being determined account should be taken of the ruling prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of desti ­ nation for third country imports ; (c) producer prices recorded in exporting third countries, account being taken , where appropriate, of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; Whereas Article 4 of Regulation (EEC) No 876/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of Regulation (EEC) No 804/68 according to destination ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3904/87 (2), and in particular Article 17 (5) thereof, Having regard to the opinion of the Monetary Committee , Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds ('), as last amended by Regu ­ lation (EEC) No 1344/86 ( 4). provides that when the refunds on the products listed in Article 1 of Regulation (EEC) No 804/68 , exported m the natural state , are being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade ,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community , as well as costs incurred in placing the goods on the market of the country of destination ,  the aims of the common organization of the market in milk and milk products which are to ensure equili ­ brium and the natural development of prices and trade on this market ,  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports ; Whereas Article 3(1 ) of Regulation (EEC) No 876/68 provides that when prices within the Community are Whereas Article 5(1 ) of Regulation (EEC) No 876/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks : Whereas , in accordance with Article 2 of Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products j5), as last amended by Regulation (EEC) No 3812/85 (6), the refund granted for milk products containing added sugar is equal to the sum of the two components , one of which is intended to take account of the quantity of milk products and the other is inteded to take account of the quantity of added sucrose ; whereas, however, the latter component is applied only if the added sucrose was produced from sugar beet or cane harvested in the Community ; Whereas , for products falling within subheadings ex 0402 99 1 1 , ex 0402 99 1 9 , ex 0404 90 51 , ex 0404 90 53, ex 0404 90 91 and ex 0404 90 93 of the combined nomenclature , with a fat content by weight not exceeding 9,5 % and a non-fatty milk content in the dry matter equal to or greater than 1 5 % by weight, the former abovementioned component is fixed for 100 kilograms of the whole product ; whereas , for the other products containing added sugar falling within headings 0402 and(') OJ No L 148 , 28 . 6 . 1968 . P . 13 . (2) OJ No L 370 , 30 . 12 . 198 ", p 1 . (3) OJ No L 155, 3 . 7 . 1968 P . ]. (4) OJ No L 119 , 8 . 5 . 1 986 . P . 36 . 0 OJ No L 184, 29 . 7 . 1968 , p . 10 .( 6) OJ No L 368 , 31 . 12 . 1985, p . 3 . No L 11 /6 Official Journal of the European Communities 15. 1 . 88 those provisions provide for the possibility of varying refunds according to the date of manufacture of the products ; Whereas it follows from applying these detailed rules to the present situation on the market in milk and milk products, and in particular to prices for these products within the Community and on the world market, that the refund should be as set out in the Annex hereto ; Whereas , following the introduction of the combined nomenclature by Council Regulation (EEC) No 2658/87 the nomenclature applicable from 1 January 1988 to export refunds on agricultural products was established by Regulation (EEC) No 3846/87 0 ; Whereas , pursuant to Article 275 of the Act of Accession of Spain and Portugal , refunds may be granted in the case of exports to Portugal ; whereas, in the light of the situation and the level of prices no refund should be fixed in the case of exports to Portugal , 0404, that component is calculated by multiplying the basic amount by the milk products content of the product concerned ; whereas that basic amount is equal to the refund to be fixed for 1 kilogram of milk products contained in the whole product ; Whereas the second component is calculated by multi ­ plying the sucrose content of the product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1 ( 1 ) (d) of Council Regula ­ tion (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (&gt;), as last amended by Regulation (EEC) No 3993/87 (2) ; Whereas , if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate , multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (3), as last amended by Regula ­ tion (EEC) No 1 636/87 (4),  for other currencies , an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas , to avoid any confusion in inter ­ pretation , it should be specified that there will be no refund for cheeses of a free-at-frontier value less than 140 ECU/ 100 kg ; Whereas Commission Regulation (EEC) No 896/84 (5), as amended by Regulation (EEC) No 2881 /84 (6), laid down additional provisions concerning the granting of refunds on the change from one milk year to another ; whereas HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 1 7 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex hereto. 2 . There shall be no refunds for exports to Zone E for products falling within heading Nos 0401 , 0402, 0403, 0404, 0405 and 2309 of the combined nomenclature . 3 . There shall be no refunds for exports to Portugal, including the Azores and Madeira for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68 . Article 2 This Regulation shall enter into force on 15 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7 . 1^81 . p. 4 . (2) OJ No L 377, 31 . 12 . 1987 . (3) OJ No L 164, 24 . 6 . 1985 , p. 1 . (4) OJ No L 153 , 13 . 6 . 1987 , p. 1 . 0 OJ No L 91 , 1 . 4 . 1984 . p. 71 . (*) OJ No L 272, 13 . 10 . 1984 , p. lb . 0 OJ No L 366, 24 . 12 . 1987, p. 1 . 15 . 1 . 88 Official Journal of the European Communities No L 11 /7 ANNEX to the Commission Regulation of 14 January 1988 fixing the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination of refund (') Notes Amount of refund 0401 1(1 10 000 040 1 1 0 90 000 0401 20 1 i 100 0401 20 1 ! 500 0401 20 19 100 0401 20 19 500 0401 20 91 100 0401 20 91 500 0401 20 99 100 0401 20 99 500 0401 30 I ] 100 0401 30 1 1 400 0401 30 1 ! 700 0401 30 19 100 0401 30 19 400 0401 30 1 9 700 0401 30 31 100 0401 30 31 400 0401 30 31 700 0401 30 39 100 0401 30 39 400 0401 30 39 700 0401 30 9i 100 0401 30 91 400 0401 30 91 700 0401 30 99 100 0401 30 99 400 0401 30 99 700 0402 10 11 000 0402 10 19 000 0402 10 9 ] 000 0402 10 99 () 0 () 0402 21 11 200 0402 2111 300 0402 2111 500 0402 21 ii 900 0402 21 17 000 0402 2119 300 0402 21 19 500 0402 21 19 900 0402 21 9i 100 0402 21 91 200 0402 2191 300 0402 2191 400 0402 21 91 500 0402 2.1 91 600 0402 21 91 700 0402 21 91 900 0402 21 99 100 0 ) (') (') (') (') (') (') (') (') (') (') 0 0 ) (') (') (') (') (') (') (') (') (') (') (') (') (') (') (') (2) (2) 0 (4) (2) (2) (2) (2) (2) 0 (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2\ 8,95 8,95 8,95 12,62 8,95 12,62 16,07 18,37 16,07 18,37 22,94 34,18 50,23 22,94 34,18 50,23 59,40 91,50 100,67 59,40 91,50 100.67 114,44 167,17 194.68 114,44 167,17 194,68 100,00 100,00 1,0000 1,0000 100,00 120,86 128,89 140,00 100,00 120,86 128,89 140,00 141,28 142,77 144,88 157,54 161,93 177,37 188,07 199,03 141,28 No L 11 /8 Official Journal of the European Communities 15. 1 . 88 (in ECU/100 kg net weight unless otherwise indicated) Product cock Destination of refund (') Notes Amount of refund o (2) (2) (2) (2) (2) (2) o (4) 0 (4) (4) (4) (4) (4) (4) (4) (4) (4) (2) (2) (2) (2) (2) ( 2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (4) (4) (4) 0 0 0 (4) (4) (4) 0402 21 99 200 0402 21 99 300 0402 21 99 400 0402 21 99 500 0402 21 99 600 0402 21 99 700 0402 21 99 900 0402 29 1 5 200 0402 29 15 300 0402 29 1 5 500 0402 29 1 5 900 0402 29 19 200 0402 29 19 300 0402 29 19 500 0402 29 19 900 0402 29 91 100 0402 29 91 500 0402 29 99 100 0402 29 99 500 0402 91 11 110 0402 91 1 1 120 0402 91 11 310 0402 91 11 350 0402 9 J 11 370 0402 91 19 110 0402 91 19 120 0402 91 19 310 0402 91 19 350 0402 91 19 370 0402 91 31 100 0402 91 31 300 0402 91 39 100 0402 91 39 300 0402 9151 000 0402 91 59 000 0402 9191 000 0402 91 99 000 0402 99 1 1 110 0402 99 11 1 30 0402 99 1 1 150 0402 99 1 1 310 0402 99 1 1 330 0402 99 1 1 350 0402 99 19 110 0402 99 19 130 0402 99 19 150 0402 99 19 310 0402 99 1 9 330 0402 99 19 350 0402 99 31 110 0402 99 31 150 0402 99 31 300 0402 99 31 500 0402 99 39 1 iO 0402 99 39 1 50 0402 99 39 300 142,77 144,88 157,54 161,93 177,37 188,07 199,03 1,0000 1,2086 1,2889 1,4000 1,0000 1,2086 1,2889 1,4000 1,4128 1,5754 1,4128 1,5754 8,95 16,07 25,68 32.56 40.57 8,95 16,07 25,68 32.56 40.57 29,59 48,10 29,59 48,10 34,18 34,18 114,44 114,44 0,0895 0,1607 0,2501 29,63 36,51 50,07 0,0895 0,1607 0,2501 29,63 36,51 50,07 0,3189 52,27 0,5940 1,0067 0,3189 52,27 0,5940 0 0 (4) 0 (4) (4) (4) 0 (4) 15 . 1 . 88 Official Journal of the European Communities No L 11 /9 (tn ECU/100 kg net weight unless otherwise indicated) Product &lt;. ock Destination of refund (*) Notes Amount of refund (4) (4) (4) (') (') 0 ) o o o (4) (4) o (2) o (4) (4) (4) o o o o o o o o o o 0 0 (4) (4) (4) (4) (2) o o (2) (2) (2) (2) o o o o o 0 ) (') (') (') (') (2) ( 2) (2) (2) (2) 0402 99 39 500 0402 99 91 000 0402 99 99 000 0403 10 11 100 0403 10 11 300 0403 lit 13 000 0403 10 19 000 0403 10 31 100 0403 10 31 300 0403 1 0 33 000 0403 1 0 39 000 0403 90 1 1 000 0403 90 1 3 000 0403 90 1 9 000 0403 90 31 000 0403 90 33 000 0403 90 39 000 0403 90 51 100 0403 90 51 300 0403 90 53 000 0403 90 59 1 10 0403 90 59 1 40 0403 90 59 1 70 0403 90 59 310 0403 90 59 340 0403 90 59 370 0403 90 59 510 0403 90 59 540 0403 90 59 570 0403 90 61 100 0403 90 61 300 0403 90 63 000 0403 90 69 000 0404 90 1 1 100 0404 90 n 910 0404 90 1 1 950 0404 90 13 120 0404 90 l 3 1 30 0404 90 1 3 1 40 0404 90 1 3 1 50 0404 90 13 91 1 0404 90 13 913 0404 90 13 915 0404 90 13 917 0404 90 13 919 0404 90 13 931 0404 90 13 933 0404 90 1 3 935 0404 90 13 937 0404 90 1 3 939 0404 90 1 9 1 1 0 0404 90 1 9 1 1 5 0404 90 1 9 1 20 0404 90 iy 130 0404 90 19 135 1,0067 1,1444 1,1444 8,95 12,62 16,07 22,94 0,0895 0,1262 0,1607 0,2294 100,00 100,00 141,28 1,0000 1,0000 1,4128 8,95 12,62 16,07 22,94 34,18 50,23 59,40 91,50 100.67 114,44 167,17 194.68 0,0895 0,1262 0,1607 0,2294 100,00 8,95 25,68 100,00 120,86 128,89 140,00 8,95 16,07 22,94 34,18 50,23 25,68 32.56 40.57 48,10 52,27 141,28 142,77 144,88 157,54 161,93 N o L 11/10 Official Journal of the European Communi t ies 15. 1. 88 (in ECU/100 kg net weight unless otherwise indicated) Product codc 0 4 0 4 9 0 19 I SO 0 4 0 4 9 0 19 1 6 0 0 4 0 4 9 0 19 180 0 4 0 4 9 0 19 9 0 0 0 4 0 4 9 0 31 100 0 4 0 4 9 0 31 9 1 0 0 4 0 4 90 31 9 5 0 0 4 0 4 9 0 33 120 0 4 0 4 9 0 3 3 1 3 0 0 4 0 4 9 0 3 3 140 0 4 0 4 9 0 3 3 1 50 0 4 0 4 9 0 3 3 911 0 4 0 4 9 0 3 3 9 1 3 0 4 0 4 9 0 3 3 9 1 5 0 4 0 4 9 0 3 3 9 1 7 0 4 0 4 9 0 3 3 9 1 9 0 4 0 4 9 0 3 3 931 0 4 0 4 9 0 3 3 9 3 3 0 4 0 4 9 0 3 3 9 3 5 0 4 0 4 9 0 3 3 9 3 7 0 4 0 4 90 3 3 9 3 9 0 4 0 4 9 0 3 9 1 10 0 4 0 4 9 0 3 9 1 1 5 0 4 0 4 9 0 3 9 1 20 0 4 0 4 9 0 3 9 i 30 0 4 0 4 9 0 3 9 1 50 0 4 0 4 9 0 3 9 9 0 0 0 4 0 4 9() 51 100 0 4 0 4 9 0 51 9 1 0 0 4 0 4 9 0 51 9 5 0 0 4 0 4 9 0 S3 110 0 4 0 4 9 0 5 3 130 0 4 0 4 9() S3 1 50 0 4 0 4 9 0 53 170 0 4 0 4 9 0 5 3 91 ] 0 4 0 4 9 0 5 3 9 1 3 0 4 0 4 90 5 3 9 i 5 0 4 0 4 9 0 5 3 91 7 0 4 0 4 9 0 5 3 9 1 9 0 4 0 4 9 0 5 3 931 0 4 0 4 9 0 5 3 9 3 ^ 0 4 0 4 9 0 5 3 9 3 5 0 4 0 4 9 0 5 3 9 3 " 0 4 0 4 9 0 5 3 9 3 9 0 4 0 4 9 0 59 130 0 4 0 4 9 0 5 9 1 50 0 4 0 4 9 0 5 9 9 3 0 0 4 0 4 9 0 5 9 9 5 0 0 4 0 4 9 0 5 9 9 9 0 0 4 0 4 9 0 91 100 0 4 0 4 9 0 91 9 i o 0 4 0 4 9 0 91 951) 0 4 0 4 9 0 9 3 110 0 4 0 4 9 0 9 3 130 0 4 0 4 9 0 9 3 150 Destination of refund (*) Notes 0 (2) (2) (') (2) (') ( ¢) (2) (2) (2) (2) (') 0 (') (') (') (') (') (') 0 ) (') (2) (2) (2) (2) (2) (') (4) (4) 0 (4) (4) (4) (4) (4) (4) (4) (4) (4) 0 O O O 0 (4) (4) (4) (4) (4) (4) (4) 0 (4) (4) (4) Amount of refund 177,37 188,07 199,03 100,00 8,95 25,68 100,00 120,86 128,89 140,00 8,95 16,07 22,94 34,18 50,23 25,68 32.56 40.57 48,10 50,10 141,28 142,77 144,88 157,54 161,93 1,0000 0,0895 29,63 1,0000 1,2086 1,3350 1,4000 0,0895 0,1607 0,2294 0,3418 0,5023 29,63 36,51 50,07 52,27 1,4128 1,5754 0,7086 1,0067 1,1444 1,0000 0,0895 29,63 1,0000 1,2086 1,2889 15 . 1 . 88 Official Journal of the European Communities No L 11 /11 (in ECU/100 kg net weight unless otherwise indicated) Product cock Destination of refund (") Notes Amount of refund 0404 90 93 170 0 1,4000 0404 90 93 91 1 || (4) 0,0895 0404 90 93 913 I 0 0,1607 0404 90 93 915 \ (4) 0,2294 0404 90 93 917 II 0 0,3418 0404 90 93 919 II (4) 0,5023 0404 90 93 931 II 0 29,63 0404 90 93 933 II 0 36,51 0404 90 93 935 II 0 50,07 0404 90 93 937 Il 0 52,27 0404 90 93 939 0 0404 90 99 130 (4) 1,4128 0404 90 99 1 50 \ (4) 1,5754 0404 90 99 930 \ (4) 0,7086 0404 90 99 950 \ (4) 1,0067 0404 90 99 990 \ (4) 1,1444 0405 00 10 100 \ n 0405 00 1 0 200 0 °) 159,91 0405 00 10 300 C °) 201,18 0405 00 10 500 n 206,34 0405 00 10 700 n 211,50 0405 00 90 100 n 211,50 0405 00 90 900 n 262,75 0406 10 10 000 l (6)0  0406 10 90 000 l 00  0406 20 90 1 00 l 00  0406 20 90 913 02 03 04 09 00 00 00 00 45,00 91,14 0406 20 90 915 02 03 04 09 00 00 00 00 60,00 121,52 0406 20 90 917 02 03 00 00 63,75 04 00  09 00 129,12 0406 20 90 919 02 00 71,25 03 00  04 00  09 00 144,31 0406 20 90 990  00  0406 30 31 100  00  0406 30 31 300 01 00  02 00 8,65 03 00  04 00  05 00  09 00 25,36 0406 30 31 500 01 00  02 00 18,81 03 00  04 00  05 00  09 00 55,06 No L 11 / 12 Official Journal of the European Communities 15. 1 . 88 (in ECU/100 kg net weight unless otherwise indicated) Product cock Destination of refund (') Notes Amount of refund 0406 30 31 710 18,81 30406 30 31 730 0406 30 31 910 0406 30 31 930 0406 30 31 950 01 02 03 04 05 09 01 02 03 04 05 09 01 02 03 04 05 09 01 02 03 04 05 09 01 02 03 04 05 09 01 02 03 04 05 09 01 02 03 04 05 09 01 02 03 04 05 09 01 02 03 04 05 09 00 00 00 on on on on on on on on on on on on on on on on on on on on on on on 1 on on on on on on on on on on on on on on on on on on on on on on on on on on on on 55,06 27,66 80,13 18,81 55,06 27,66 80,13 40,23 117,74 18,81 55,06 27,66 80,13 40,23 117,74 40,23 117,74 0406 30 39 1 00 0406 30 39 300 0406 30 39 500 0406 30 39 700 0406 30 39 930 15 . 1 . 88 Otficial Journal of the European Communities No L 11 / 13 (in ECU/100 kg net weight unless otherwise indicated) Product cock Destination of refund (') Notes Amount of refund 0406 30 39 950 47,74 0406 30 90 000 139,67 47,74 139,67 45,00 0406 40 00 1 00 0406 40 00 900 01 02 03 04 05 09 01 02 03 04 05 09 01 02 03 04 07 09 01 02 03 04 06 09 01 02 03 04 06 09 78,65 131,51 60,00 0406 90 13 000 0406 90 15 100 00 (1(1 (10 (1(1 (1(1 (1(1 (1(1 (1(1 (1(1 (1(1 (1(1 (1(1 (1(1 (1(1 00 (6)0 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 162,18 60,00 162,18 45,00 0406 90 1 5 900 0406 90 21 100 0406 90 21 900 133,87 177,25 0406 90 23 1 00 0406 90 23 900 15,00 01 02 03 04 05 07 09 01 02 03 04 05 07 09 01 02 03 04 05 07 09 115,20 153,00 0406 90 25 100 0406 90 25 900 15,00 115,20 153,00 No L 11 / 14 Official Journal of the European Communities 15. 1 . 88 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination of refund (") Notes Amount of refund 0406 90 27 100  00 0406 90 27 900 01 00  02 00 14,00 03 00  04 00  05 00  09 00 119,71 0406 90 31 111  (3)(6)0 0406 90 31 119 01 (3)(6)0 15,00 02 (3) (6) (7) 38,59 03 (3) (6) (7)  04 (3)(6)0  05 (3)(6)0  09 (3)(6)0 102,26 0406 90 31 151 01 (3)(6)0  02 (3) (6) (7) 36,08 03 (3) (6)0  04 (3)(6)0  05 (3)(6)0  09 (3)(6)0 95,58 0406 90 31 159  (3) (6) (7)  0406 90 31 900  (3)(6)0  0406 90 33 1 1 1  (3)(6)0 0406 90 33 1 1 9 01 (3)(6)0 15,00 02 (3)(6)0 38,59 03 (3)(6)0  04 (3)(6)0  05 (3) (6) (7)  09 (3) (6) (7) 102,26 0406 90 33 1 5 1 01 (3)(6)0  02 (3)(6)0 36,08 03 (3)(6)0 ' 04 (3) (6) (7)  05 (3) (6) (7)  09 OHO 95,58 0406 90 33 159  (3) (6) (7)  0406 90 33 91 1  (3) (6) (7)  0406 90 33 919 01 000 15,00 02 (3) (6) (7) 38,59 03 (3) (6) (7)  04 000  05 (3) (6) (7)  09 000 102,26 0406 90 33 951 01 000  Il 02 (3) (6) (7) 36,08 03 000  04 (3) (6) (7)  05 000  l 09 (3) (6) (7) 95,58 15 . 1 . 88 Official Journal of the European Communities No L 11 / 15 (in ECU/100 kg net weight unless otherwise indicated) Product codi Destination of refund (') Notes Amount of refund 0406 91 ) 33 959 0406 90 35 110 0406 90 35 1 90 145,00 90,00 42,66 163,54 0406 90 35 910 0406 90 35 990 48,00 0406 90 61 000 02 03 04 05 09 01 02 03 04 05 07 08 09 02 03 04 05 09 02 03 04 05 09 02 03 04 05 09 02 03 04 05 09 0406 90 63 100 0 00 00 0 0 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 108,40 150,00 139,37 155,00 100,00 90,00 200,06 205,00 128,15 105,03 227,18 130,00 80,00 70,00 180,00 130,00 80,00 70,00 180,00 0406 90 63 900 0406 90 69 1 00 0406 90 69 910 0406 90 69 990 0406 90 71 100 0406 90 71 930 01 02 03 04 05 09 37,69 13,50 99,96 No L 11 / 16 Official Journal of the European Communities 15. 1 . 88 ( in ECU/100 kg net weight unless otherwise indicated) Product t Destination of refund (') Notes Amount of refund 0406 l ' ii 7 ] 950 0406 ^0 9 ] 9 / 0 41,56 20,00 110,21 47,24 24,00 125,21 48,00 0406 c'i 71 9v | 01 02 03 04 05 09 01 02 03 04 05 09 01 02 03 04 05 07 08 09 01 02 03 04 05 07 09 0406 90 7 ! 99 ; 108,40 1 50,00 139,37 15,00 27,50 1 1 5,20 153,00 00 oo oo 00 00 (6)0 (6)0 (6)0 (6)0 00 (6)0 00 oo 00 00 oo oo oo oo oo oo oo oo 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 0406 9(1 7 ] 999 0406 40 73 100 0406 90 73 900 150,00 90,00 42,66 163,54 15,00 0406 90 75 100 0406 90 75 9()(i 138,50 0406 90 7 / 100 040b 90 7~ 9(i !) 02 03 04 05 09 02 03 04 05 09 01 02 03 04 05 07 09 01 02 03 04 05 09 15,00 115,20 153,00 0406 9(i 79 100 0406 9Q 79 9 ( ) o 14,00 119,71 15 . 1 . 88 Official Journal of the European Communities No L 11 / 17 (in ECl'/lQO kg net u-eioht unless otherwise indicated) Product tod Destination of refund (') Notes Amount of refund 040b 90 8 1 100 0406 9 () 81 s »()0 45,00 01 02 03 04 05 07 09 108,40 139,37 0406 90 83 100 0406 90 83 910 0406 90 83 950 21,11 55,88 21,110406 90 83 990 0406 9() 8 5 100 0406 9(1 8S 910 55,88 1 50,00 90,00 42,67 163,54 53,00 0406 90 8 5 991 00 00 00 oo (6)(7) 00 00 (6)(7 or or or on or or or oo or oo or oo or oo oo or or or oo or oo or oo or or oo or oo or oo or oo or or oo oo or or or or or oo oo oo oo oo oo oo oo 0406 90 85 995 02 03 04 09 02 03 04 09 02 03 04 05 09 01 02 03 04 05 07 08 09 01 02 03 04 05 07 09 01 02 03 04 05 09 01 02 03 04 05 09 01 02 03 04 05 09 0406 90 85 999 0406 90 89 100 108,40 150,00 139,37 15,00 27,50 1 1 5.20 153,00 37,69 13,50 99,96 41,56 20,00 110.21 47,24 24,00 125,21 0406 90 89 200 0406 90 89 300 No L 11 / 18 Official Journal of the European Communities 15. 1 . 88 (in ECU/100 kg net weight unless otherwise indicated) I'rodurt u,ii ( Destination of refund (') Notes Amount of refund 040b 90 84 y H ) 0406 90 89 145,00 90,00 42,66 163,54 53,00 040b 90 89 9S9 0406 90 89 9 -] 02 03 04 05 09 01 02 03 04 05 07 08 09 01 02 03 04 05 07 09 02 03 04 09 01 02 03 04 05 07 09 0406 ^0 89 108,40 150,00 139,37 15,00 27,50 115,20 153,00 21,11 55,88 15,00 27,50 1 1 5,20 1 53,00 0406 90 89 97 L » 00 00 (6)0 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 0 0 00 00 00 00 00 00 00 00 00 00 00 00 00 0 0 00 00 00 00 00 00 00 00 00 00 00 0406 9 (! 89 990 0406 9(191 100 0406 90 91 100 0406 90 91 51 01 02 03 04 06 09 01 02 03 04 06 09 01 02 03 04 06 09 14,52 26,95 25,41 40,37 31,03 49,31 0406 90 91 550 15 . 1 . 88 Official Journal of the European Communities No L 11 / 19 (tn ECU/100 kg net weight unless otherwise indicated) Product codt Destination of refund f) Notes Amount of refund 00 no 00 00 0 0 6,00 8,00 10,00 12,00 14,00 6,00 8,00 10,00 12,00 14,00 15,00 16,00 0406 90 91 900 0406 90 93 000 0406 90 97 000 0406 90 99 000 2309 10 15 010 2309 10 15 100 2309 10 15 200 2309 10 15 300 2309 1 0 1 5 400 2309 10 15 500 2309 10 15 700 2309 10 15 900 2309 10 19 010 2309 10 19 100 2309 10 19 200 2309 10 19 300 2309 10 19 400 2309 10 19 500 2309 10 19 600 2309 10 19 700 2309 10 19 800 2309 10 19 900 2309 10 70 010 2309 10 70 100 2309 10 70 200 2309 10 70 300 2309 10 70 500 2309 1 0 70 600 2309 10 70 700 2309 10 70 800 2309 1 0 70 900 2309 90 35 010 2309 90 35 100 2309 90 35 200 2309 90 35 300 2309 90 35 400 2309 90 35 500 2309 90 35 700 2309 90 35 900 2309 90 39 010 2309 90 39 100 2309 90 39 200 2309 90 39 300 2309 90 39 400 2309 90 39 500 2309 90 39 600 2309 90 39 700 2309 90 39 800 2309 90 39 900 2309 90 70 010 0 0 0 0 0 0 0 0 O 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 30,00 40,00 50,00 60,00 70,00 80,00 88,00 6,00 8,00 10,00 12,00 14,00 6,00 8,00 10,00 12,00 14,00 15,00 16,00 0 No L 11 /20 Official Journal of the European Communities 15. 1 . 88 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination of refund (') Notes Amount of refund 2309 90 70 100 2309 90 70 200 2309 90 70 300 2309 90 70 500 2309 90 70 600 2309 90 70 700 2309 90 70 800 2309 90 70 900 30,00 40,00 50,00 60,00 70,00 80,00 88,00 (8) (8) (8 ) ( 8 ) (8) (8) (8) 15 . 1 . 88 Official Journal of the European Communities No L 11 /21 (*) The destinations are a .-&gt; follows : 01 Austria, 02 Zone E, 03 Canada , 04 Norway and Finland , 05 Switzerland , 06 Switzerland and Liechtenstein . 07 Australia, 08 Japan , 09 other destinations . (') When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or casein and/or caseinates , no export refund shall be granted . When completing customs formalities , the applicant shall state on the declaration provided for this purpose, whether or not whey and / or lactose and /or casein and/or caseinates have been added to the product. () The weight of the added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates , shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates . the added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account in the calculation of the amount of refund . When completing customs formalities , the applicant shall state on the declaration provided for this purpose , whether or not whey and /or lactose and / or casein and/or caseinates have been added, and where this is the case : the actual content by weight of whey and/or lactose and/or casein and/or caseinate added per 100 kg of finished product, and , in particular ,  the lactose content of the added whey . (3) When the product contains casein and/or caseinates that were added before or at the time of processing, no refund shall be granted . When completing customs formalities , the applicant shall state on the declaration provided for this purpose , whether or not whey and/ or lactose and/ or casein and/or caseinates have been added . (4) The weight of added non-lactic matter and /or added whey and/or added lactose and/or added casein and/or added casei ­ nates shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following compo ­ nents : (a) the amount per kilogram shown , multiplied by the weight of the lactic part contained in 100 kg of product ; however, where whey and /or lactose and /or casein and/or caseinates have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose and/or added casein and/or added caseinates , contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities , the applicant shall state on the declaration provided for this purpose, whether or not whey and/ or lactose and /or casein and/or caseinates have been added , and where this is the case :  the actual content by weight of whey and/ or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular ,  the lactose content of the added whey . (*) The refund on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however , where whey and/or lactose and/or casein and/or caseinates been added to the product , the- amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kg of product, and then  divided bv the weight of the lactic part contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities , the applicant shall state on the declaration provided for this purpose , whether or not whey and / or lactose and/or casein and/or caseinates have been added , and where this is the case : the actual content by weight of whey and/or lactose and/or casein and/or caseinate added per 100 kg of finished product, and , in particular ,  the lactose content of the added whey . (^) No refund shall be paid in respect of exported cheese of which the free-at-frontier price, before application of the refund and the monetary compensatory amount , in the exporting Member State , is less than 140 ECU per 100 kg. This limitation to 140 ECU per 100 kilograms does not apply to cheeses falling within subheadings 0406 90 91 and 0406 90 93 . 0 In the case of cheeses presented in containers which also contain conserving liquid, in particular brine , the refund is granted on the net weight , the weight of the liquid being deducted . ( ®) When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content , by weight , whether or not whey and/or lac tose and /or casein and/or caseinates have been added, and where this is the case : the content by weight of the added whey and /or added lactose and/or added casein and/or added caseinates, and  the lactose content of the added whey per 100 kg of finished product No L 11 /22 Official Journal of the European Communities 15. 1 . 88 () Special compound feedingstuffs ' are compound feedingstuffs containing skimmed-milk powder and fish meal and/or more than 9 g of iron and/or more than 1,2 g of copper in 100 kg of product. ( I0) On the export of such products under Regulation (EEC) No 765/86 : the amount of the- refund shall be that applying on 16 October 1986 in respect of products for which the export licence with advance fixing of the refund was issued before 1 January 1987, no refund is to apply in respect of products for which the export licence was issued on or after 1 January 1987.